IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DlVISlON
DEFENSE DISTRIBUTED and § Case No. l:lS-CV-637-RP
SECOND AMENDMENT §
FOUNDATION, INC., §
§
Plaintiffs, §
§
v. §
§
GURBIR GREWAL, et al., §
§
Defendants. §

DECLARATION OF ALEXANDER ROUBIAN

l, Alexander Roubian, declare:

l. l am a citizen of the United States and a resident of the State of NeW Jersey.
2. l am over the age of 2l, am not under indictment, have never been
convicted of a felony or misdemeanor crime of domestic violence, am not a
fugitive from justice, am not an unlawful user of or addicted to any controlled
substance, have never been adjudicated a mental defective or committed to a
mental institution, have never been discharged from the Armed Forces under
dishonorable conditions, have never renounced my citizenship, and have never
been the subject of a restraining order relating to an intimate partner.

3. l am a member of the Second Amendment Foundation.

4. l am aware that government officials from the states of Delaware, NeW

Jersey, New York, Pennsylvania, and the City of Los Angeles have issued cease

 

and desist letters, made public announcements, and/or have initiated litigation
intended to halt Defense Distributed’S online publication and republication of
digital firearms information

5. I saw New Jersey’s Governor sign Senate Bi112465 on November ll, 2018.
At that event, New Jersey’s Attorney General stated that Defense Distributed was
a focus of the new law and he specifically called out Defense Distributed’s
supporters, stating that Defense Distributed’s supporters are not relenting, that the
supporters are still trying to release the digital firearms information online, and
that the legislation is needed to stop them.

6. I support Defense Distributed and have a keen interest in accessing,
studying, sharing, modifying, learning from, and publishing and republishing the
digital firearms information published and republished by Defense Distributed,
including computer assisted design (“CAD”) files, as well as similar digital
information related to firearms that Defense Distributed or others have created,
published, and republished.

7. I am also interested in sharing my own digital firearms information with
other persons online.

8. l refrain from publishing and republishing digital firearms information
online out of fear that engaging in such activities may result in civil and criminal

enforcement actions against me.

l declare under penalty of perjury that the foregoing is true and correct.
//
DATED this 28/(12!§' of November, 2018.

   

 

\
\
l\.)

